Citation Nr: 0414367	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  02-09 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to March 
1970.  His service awards include a Combat Action Ribbon, a 
Purple Heart, and a Silver Star.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas, that which increased the veteran's evaluation 
for his post-traumatic stress disorder (PTSD) to a 50% 
evaluation.  

In June 2001 the RO denied an increased rating for left ear 
hearing loss.  The veteran was notified of the decision on 
July 2, 2001. Following receipt of a notice of disagreement a 
statement of the case was issued in December 2001. A timely 
substantive appeal concerning this issue has not been 
submitted.  Accordingly, this issue is not before the Board 
for appellate consideration.  

A videoconference hearing before the undersigned Veterans Law 
Judge was held in December 2003.  At the time of the hearing, 
the issue of an increased rating for tinnitus, including a 
separate rating for each ear, was incorrectly stated as being 
in appellate status.  A review of the record reflects that 
the veteran filed his claim in February 2003.  The RO has not 
yet adjudicated this claim.  Accordingly, this issue is 
referred to the RO for appropriate action.

The veteran appears to be raising the issue of entitlement to 
a total rating for compensation purposes base on individual 
unemployability.  This issue is referred to the RO for 
appropriate action.


REMAND

The Board notes that the veteran has indicated, most recently 
in correspondence received at the Board in December 2003, 
that he has been receiving disability benefits from the 
Social Security Administration (SSA) for a number of 
conditions, to include his service connected PTSD.  The Board 
believes these records should be obtained.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is Remanded for the following actions:

1.  The RO must review the claims file and ensure 
that all obligations under the Veterans Claims 
Assistance Act of 2000 have been satisfied.  
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  1.  The RO must 
review the claims file and ensure that all VCAA 
notice obligations have been satisfied in 
accordance with the VCAA as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002); 38 C.F.R. 
§ 3.159(b)(1); and any other applicable legal 
precedent.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

2.  The RO should also request from the appellant 
the names and addresses of all medical facilities 
who have treated the veteran for his service 
connected PTSD from December 2003.  After obtaining 
any necessary releases, all such records should be 
associated with the veteran's claims file.

3.  The RO should take the appropriate action to 
obtain copies of the evidence on which the May 2003 
decision by the Social Security Administration was 
based. 

4.  Thereafter, and following any other additional 
development deemed necessary, the RO should re-
adjudicate the claim on appeal.  If the benefit 
sought is not granted, the veteran should be 
furnished a supplemental statement of the case and 
an opportunity to respond.  The case should then be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P.REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




